*95MEMORANDUM **
Charles Earl Jackson appeals from the 120-month sentence imposed following his guilty-plea conviction for assault with a dangerous weapon, in violation of 18 U.S.C. §§ 113(a)(3) and 1153. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Jackson contends that the district court erred by applying a two-level vulnerable victim sentencing enhancement because it placed too much weight on the victim’s age. We conclude that the district court properly applied the vulnerable victim enhancement. See United States v. Weischedel, 201 F.3d 1250, 1253-55 (9th Cir.2000).
Jackson also contends that his sentence is procedurally unreasonable because the district court did not consider mitigating factors and that his sentence is substantively unreasonable because it is greater than necessary. We conclude that the district court did not commit procedural error, and that the sentence is substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.